FILED

UNITEI) sTATEs nlsriucr coURT JAN 3 04 Zm"
cc@m.u.s.n: s1 rata x
m m DISTRICT OF CO'~UM'"A .~..,.,m .,:i.:.'::r‘.;

)

MASOUD BAMDAD, )
)

Plaintif£ )

_' ) _ ,
v _ ) civil Aciion N@.  "  7

)

DRUG ENFORCEMENT )
ADMINISTRATION, et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

ThiS matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint

“The plaintiff, Masoud Barndad, M.D., was investigated by the [Drug Enforcement
Administration]," Compl. 11 2, and this investigation apparently led to his conviction by ajury on
ten counts of illegally prescribing oxycodone and three counts of illegally prescribing oxycodone
to persons under twenty-one years old, and his sentence of 300 months in custody and a $l
million fme. See United States v. Bamdad, 459 F. App’x 653 (9th Cir. 2011), cert. dem'ed, 132
S. Ct. 2726 (2()12). According to the plaintiff, the defendant agents posed as "patients in pain
and in need of painkillers," Compl. 11 16, and obtained audio and video recordings of medical
examinations and conversations in the plaintiffs office, see id. w 7-1 I, without a warrant in
violation of rights protected under the Fourth and Fifth Amendments to the United States

Constitution. see id. m 12-13. The plaintiff has brought this civil rights action under Bivens v.

Six Unknown Named Agents of F ed. Bureau of Narcorics, 403 U.S. 388 (1971), demanding a
declaratory judgment and compensatory and punitive damages.

"[A] criminal defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm
caused by actions whose unlawfulness would render [his] conviction or sentence invalid’ unless
‘the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus."’ Wz`llz'ams v. Hill, 74 F.3d
1339, 1340 (D.C. Cir. 1996) (citing Heck v. Humphrey, 512 U.S. 477, 487 (1994)). "The
rationale of Heck applies equally to claims against federal officials in Bivens actions." Id.
ln this case, the Court "must consider whether a judgment in favor of the plaintiff would
necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
invalidated." Heck, 512 U.S. at 487. If the plaintiffs allegations were proved true, the ruling
would undermine the validity of his criminal c0nviction. Because he has not shown that his
conviction or sentence has already been invalidated, this civil rights action for damages must be
dismissed.

An Order accompanies this Memoranduni Opinion.

nina 9¢.¢.,»7 /%/ wl   

'l)nited §tates District Judge